Citation Nr: 0734163	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  03-08 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to exposure to Agent Orange.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the U. S. Marine Corps from August 1959 to August 1963 with 
over 1 year of overseas service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In July 2007, the veteran failed to appear at a scheduled 
hearing at the Board.  In the absence of good cause for his 
absence or a timely requested to reschedule the hearing, the 
request for the hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a hearing in December 2005, the veteran testified that he 
served in Thailand and in the Republic of Vietnam with the 
Third Battalion, Ninth Marines, Third Marine Division in 
1962. 

After the veteran's file was transferred to the Board, he 
timely submitted additional evidence without a waiver of the 
right to have the evidence initially considered by the RO.  
The additional evidence included a compact disc (CD) with a 
notation of "New Loma Linda Medical Records." 
Unfortunately, the compact disc is broken and can not be 
played. 

As the evidence needed to substantiate the claim is under the 
control of a Federal custodian and as it is not clear that 
the compact disc contains relevant evidence, additional 
development is needed under the duty to assist. 





Accordingly, the claim is REMANDED for the following action:

1. Ask the veteran to identify the type 
of evidence on the compact disc and, if 
the evidence consists of VA records 
only, obtain the VA records identified.  
If the disc contains other than VA 
records, afford the veteran the 
opportunity to submit the evidence, 
preferably in a different format. 

2. Request from the appropriate Federal 
custodian of records of the Marine 
Corps the unit history and lessons 
learned of H&S Company, 3rd Battalion, 
9th Marines, 3rd Marine Division, for 
the deployment of Marines in Thailand 
from May 1962 to August 1962 and 
whether there is a record that elements 
of H&S Company, 3rd Battalion, 9th 
Marines, 3rd Marine Division, were sent 
to the Republic of South Vietnam in an 
advisory or observation role. 

3. After the development has been 
completed, adjudicate the claim.  If 
the benefit remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

